DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 6 recites “wherein the pressure sensitive adhesive comprises one or more acrylic, butyl rubber, ethylene-vinyl acetate (EVA), nitrile, silicone rubber, styrene block copolymer, styrene-isoprene-styrene, styrene-butadine-styrene, sytrene-ethylene/butylene-sytrene, styrene-ethylene/propylene, vinyl ethers, polychloroprene, or a combination thereof”.  The examiner recommends “wherein the pressure sensitive adhesive comprises one or more of acrylic, butyl rubber, ethylene-vinyl acetate (EVA), nitrile, silicone rubber, styrene block copolymer, styrene-isoprene-styrene, styrene-butadiene-styrene, styrene-ethylene/butylene-styrene, styrene-ethylene/propylene, vinyl ethers, polychloroprene, or a combination thereof”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the limitation “the aqueous emulsion polymer composition” which lacks proper antecedent basis.  No aqueous emulsion polymer composition is mentioned or disclosed in claim 12 or any claim on which claim 12 depends from.  The examiner notes that claim 1 refers to “an emulsion polymer composition” but is not specific as to this feature being “aqueous” as recited in claim 12.  For examination purposes, it is understood that this aqueous emulsion polymer composition refers to the emulsion polymer composition of claim 1.
Claim 14 depends from itself.  As such, the scope of the claim is completely unclear.  Furthermore, claim 14 contains the limitation “the foam” which lacks proper antecedent basis.  It is also noted that claim 1 does not recite a foam; as such, from an examination standpoint, it is unclear how to interpret the scope of claim 14.  Nonetheless, for examination purposes, claim 14 will be interpreted as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. US 2014/0170362 in view of Esmay US 3,993,833 and Scholz et al. US 2002/0170465.
Per claim 1, Ali discloses a process of forming a foam tape product (“adhesive article” in the form of a tape, e.g. a masking tape [0002], [0011], [0020], [0063]) comprising a foam substrate having a first side and a second, opposing side (“foamed support”, [0065], [0066]), wherein the first side of the foam substrate is coated with a pressure sensitive adhesive that is not ink imprintable ([0013], [0019], [0020], [0068], [0082]), and wherein the second side of the open-cell foam substrate is coated with a release coating composition ([0072]).
	With respect to Ali’s pressure sensitive adhesive not being ink imprintable, Ali states that the pressure sensitive adhesive is impenetrable by liquids or liquid-borne solid materials ([0012], [0013], [0021], [0084] – [0086]).  Though not explicit to the term “ink”, the fact that Ali’s pressure sensitive adhesive exhibits this feature implies that inks, which one of ordinary skill in the art would have appreciated are liquid based compositions (as evidence, Scholz describes drying of inks, i.e. removal of the liquid phase, and known solvents for inks such as water or glycol: [0004], [0125], [0130]), would not be able to be imprinted in Ali’s pressure sensitive adhesive.
	Although Ali is not specific as to (I) the foam substrate being an open-cell foam substrate and (II) the release coating composition comprising a skin coat composition and an emulsion polymer composition, these features would have been obvious in view of Esmay and Scholz.
	With respect to (I), Esmay discloses an open-cell foam substrate for foam tape products, particularly as a substrate for pressure sensitive adhesive tapes (see Col. 2, l. 6, to Col. 10, l. 20).  Esmay discloses the open-cell structure is useful for its compressibility and resilience (see Col. 2, ll. 6 – 8; Col. 3, ll. 6 – 15) and is useful in automotive applications, particularly affixing items to the exterior of the automobile (see Col. 1, l. 6, to Col. 2, l. 21, describes problems with prior-art foams which are solved with the open-cell foam substrate Esmay discloses).
	Ali discloses the foam tape product has applications in inter alia adhering items to the exteriors of automobiles ([0068]).
	Therefore, it would have been obvious to modify Ali’s foam substrate to be an open-cell foam substrate as Esmay suggests, the motivation being to provide a structure useful for use with an intended application of the foam tape product Ali discloses, namely to allow the foam tape product to be affixed to an automobile exterior.
	As to (II), Scholz discloses aqueous release coating compositions comprising “an emulsified curable polymer release material” mixed with “resin particles, resin particle domains, or both” ([0017]).  The compositions Scholz discloses are useful in inter alia tape applications as a means for providing a release coating without using an independent release liner ([0093]).
	Ali’s release coating compositions described in [0072] are achieved without using an independent release liner, as can be seen in contradistinction with respect to those using an independent release liner in Ali’s [0073].
	Therefore, in view of the suitability to provide a release property in the same manner as Ali, it would have been obvious to use Scholz’s release coating composition for the release coating composition Ali describes.  MPEP § 2144.07.
	More specifically, in an embodiment, Scholz discloses the “emulsified curable polymer release material” is, e.g., an aqueous silicon fluid emulsion mixed with “resin particles” in the form of e.g. a polyurethane dispersion ([0010], [0093]).  It is noted the instant specification describes a skin coat composition and an emulsion polymer composition comprising a polyurethane dispersion and an aqueous silicon fluid emulsion, respectively, as a form of the release coating composition (e.g. p. 6, l. 14, to p. 8, l. 22).  Thus, in the modifications in view of Scholz, the aqueous release coating composition comprises a skin coat composition and an emulsion polymer composition.
	Although Ali, Esmay, and Scholz are not specific as to the foam tape product exhibiting a peel strength being from about 0.3 pounds to about 0.5 pounds according to ASTM D1876 or the release coating composition is applied to the second side of the open-cell foam tape/substrate at a weight of from about 1.0 grams/100 cm2 to about 1.9 grams/100 cm2, Ali expressly states that peel strength is easily optimized to attain the desired adhesive properties, which can be performed through optimizing, e.g., the amount of adhesive coated and/or the chemistry of the adhesive ([0074], [0078], [0083]).  Furthermore, Scholz provides disclosure for how to optimize the release coating composition in order to attain the desired peel strength, namely through changing various parameters pertaining to the chemistry of the release coating composition or the amount of release coating composition provided ([0101]).  Given the purpose of a release coating is to provide a desired ease of unwinding (Ali [0072]), optimization of the amount of the release coating composition is such that more release coating improves this property.  Consequently, one of ordinary skill in the art would have had the means and the motivation to find a foam tape product with the proper adhesive properties.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to have controlled and optimized the peel strength and adhesive properties to provide the foam tape product with a peel strength of from about 0.3 pounds to about 0.5 pounds according to ASTM D1876 and with the release coating composition applied to the second side at a weight of from about 1.0 grams/100 cm2 to about 1.9 grams/100 cm2 in order to provide a foam tape product with a desired level of adhesion and unwindability via routine experimentation (see MPEP 2144.05).

Per claim 2, Scholz teaches directly combining the resin particles in dispersion into the silicon emulsion [0066]-[0069].  As such, the skin coat composition and emulsion polymer composition must be prepared at some point prior to combination and mixing.
Per claim 3, Ali teaches that coating processes useful for application include knife coating, slot coating, spray coating, etc., [0058].  As such, it would have been obvious to one of ordinary skill in the art to have employed these coating combinations either separately or in combination as desired to properly coat the substrate as taught by Ali.
Per claim 5, Scholz discloses the skin coat composition used to modify Ali’s foam tape product comprises a polyurethane dispersion ([0066] – [0080]).
	Per claim 6, Scholz discloses the emulsion polymer composition comprises an aqueous silicon fluid emulsion ([0017] – [0044]).
Per claim 7, Scholz discloses the aqueous silicon fluid emulsion comprises at least one base release polymer, a crosslinking component, and a catalyst ([0017], [0019], [0031]).
Per claim 8, Ali discloses the pressure sensitive adhesive comprises, e.g., acrylic ([0010]).
Per claim 9, although Ali is not specific as to the overall thickness of the foam tape product, Ali does disclose the thickness of the foam substrate depends upon the particular application of the foam tape product ([0065]), as does the thickness of the pressure sensitive adhesive ([0074]).  Given the purpose of the release coating composition is to prevent adhesion of the foam substrate to the pressure sensitive adhesive on the second side (Ali: [0072]; Scholz [0093]), one of ordinary skill in the art would have appreciated the thickness of the release coating composition is that which provides a release coating in a suitable amount for separating the pressure sensitive adhesive from the foam substrate on the second side.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the thickness of the foam tape product to arrive at the claimed range of about 0.03 inches to about 1.50 inches in order to provide a foam tape product suited for a particular application via routine experimentation (see MPEP 2144.05).
	Per claim 10, Ali discloses the foam tape product has a width of from about 0.1 inches to about 3.9 inches wide, e.g. of from about 0.2 inches to about 3.0 inches wide (“between about 0.25 cm and 10 cm”, “between about 0.5 cm and 7.6 cm”: [0069]).  Both of these ranges substantially lie within the claimed range.
	Per claim 11, Esmay discloses an example of the open-cell foam substrate for modifying Ali having useful properties, namely water resistance, that has a density of about 10 lbs/ft3 (Tape “O”, whose density is 160 kg/m3: e.g. Col. 8, l. 45, to Col. 9, l. 35), which lies within the claimed range.  
	Per claim 12, Scholz discloses the release coating composition for modifying Ali comprises, e.g., about 10 weight % to about 40 weight % of the aqueous emulsion polymer composition with the balance of the release coating composition comprising the skin coat composition ([0084]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See also MPEP § 2144.05, I.  Additionally, Scholz additionally discloses the following property regarding the release coating composition:
 “the release force or peel at a variety of peel-rates may be controlled by the silicone to particle ratio (resin particles and inorganic particles), the nature of the particles used, the degree of interaction between the silicone and the particle phases, the crosslink density of the cured silicone phase, and the coating weights” ([0101]).

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in consideration of Scholz’s disclosure regarding varying features of the release coating composition, it would have been obvious for one of ordinary skill in the art to have controlled and optimized the release coating composition to comprise, about 10 weight % to about 30 weight % of the aqueous emulsion polymer composition with balance skin coat composition in order to achieve a release coating on the second side which has the desired release properties via routine experimentation (see MPEP 2144.05).
	Per claim 13, Scholz discloses the release coating composition used to modify the foam tape product Ali discloses comprises e.g. 10.35 weight % base release polymer (e.g. Example 1, ¶ [0087]), which lies within the claimed range.
	Per claim 14, Esmay discloses an example of the open-cell foam substrate for modifying Ali having useful properties, namely water resistance, has a density of about 10 lbs/ft3 (Tape “O”, whose density is 160 kg/m3”: e.g. Col. 8, l. 45, to Col. 9, l. 35), which lies within the claimed range.
	Additionally, Ali discloses embodiments wherein the pressure sensitive adhesive is applied at micron-level thicknesses ([0065]) and the release coating composition is applied to a low coating weight ([0074]).  Therefore, since the density of the foam would be expected to remain approximately the same or only increase slightly, the density of the foam tape product would be expected to remain about 10 lbs/ft3 or be only slightly higher.   Moreover, Ali discloses the desired amount of the pressure sensitive adhesive and the release coating composition are provided in the amount needed for a particular application of the foam tape product ([0065], [0074]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to one of ordinary skill in the art to have controlled and optimized the the foam tape product such that it has a density from about 10 lbs/ft3 to about 16 lbs/ft3 in order to provide a foam tape product which meets design criteria via routine experimentation (see MPEP 2144.05).
Per claim 15, Scholz teaches drying of the release coating composition (Examples A-B).
Per claim 16, Scholz teaches that the drying step may be carried out in an oven [0132].
Per claim 17, Scholz teaches that the oven may be set at 155 degrees C, which falls within the claimed range [0132].
Per claim 18, Scholz teaches a dwell time of 30 seconds, which falls within the claimed range [0132].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. US 2014/0170362 in view of Esmay US 3,993,833 and Scholz et al. US 2002/0170465, as applied above, further in view of Pushaw US 5677048.
Per claim 4, Ali is silent regarding skiving during production to expose an open cell structure of the foam.  Pushaw teaches formation and treatment of a skived open-cell foam (abstract, Fig. 1, Example 1).  It would have been obvious to one of ordinary skill in the art to have skived the foam during production because Pushaw teaches that a skived foam can have open pores and cellular structure exposed (see above), which is appreciated and intended in Ali, Esmay, and Scholz. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/               Primary Examiner, Art Unit 1715